2019 WI 75

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:                 2019AP559
COMPLETE TITLE:           The League of Women Voters, Disability Rights of
                          Wisconsin, Inc., Black Leaders Organizing for
                          Communities, Guillermo Aceves, Michael J. Cain,
                          John S. Greene and Michael Doyle, in his
                          official capacity as Clerk of Green County,
                                    Plaintiffs-Respondents,
                               v.
                          Tony Evers,
                                    Defendant-Respondent,
                          Wisconsin Legislature,
                                    Intervening Defendant-Appellant.

                                ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:            June 21, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            May 15, 2019

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Dane
   JUDGE:                 Richard G. Niess

JUSTICES:
   CONCURRED:
   DISSENTED:             DALLET, J. dissents, joined by ABRAHAMSON, J.,
                          and A.W. BRADLEY, J. (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:


       For the intervening-defendant-appellant, there were briefs
filed    by       Misha   Tseytlin   and   Troutman   Sanders   LLP.,   Chicago,
Illinois. There was an oral argument by Misha Tseytlin.


        For the defendant-respondent, there was a brief filed by
Tamara B. Packard, Lester A. Pines, Aaron G. Dumas, Beauregard
W. Patterson, and Pines Bach LLP, Madison. There was an oral
argument by Tamara B. Packard.
     For the plaintiffs-respondents, there was a brief filed by
Jeffrey A. Mandell, Kurt M. Simatic, and Stafford Rosenbaum LLP,
Madison. With whom on the brief was Deana K. El-Mallawany, Ben
Berwick,   and    The     Protect   Democracy     Project,    Inc.,    Watertown,
Massachusetts; along with Lawrence S. Robbins, Carolyn Forstein,
Wendy Liu, and Robbins, Russell, Englert, Orseck, Untereiner &
Sauber    LLP.,   Washington,       DC.   There   was    an   oral   argument   by
Jeffrey A. Mandell.


     An amicus curiae brief was filed on behalf of Wisconsin
Democracy Campaign by Jeanne M. Armstrong, Christopher J. Dodge,
and Fuhrman & Dodge, S.C., Middleton.


     An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers       &   Commerce    by    Corydon   J.    Fish   and   Wisconsin
Manufacturers & Commerce.


     An amicus curiae brief was filed on behalf of Law School
Professors Hal Harlow and Murphy Desmond, S.C., Madison; with
whom on the brief was Daniel Hemel and University of Chicago Law
School, Chicago, Illinois.


     An    amicus       curiae   brief    was   filed    on   behalf   of   Legal
Scholars by Barry J. Blonien, Eric A. Baker, and Boardman &
Clark LLP, Madison; with whom on the brief was Robert Yablon and
University of Wisconsin Law School, Madison.


     An amicus curiae brief was filed on behalf of Sustain Rural
Wisconsin Network, River Alliance of Wisconsin, Friends of the
Lower Wisconsin Riverway, and Milwaukee Riverkeeper by Robert D.
Lee and Midwest Environmental Advocates, Madison.




                                          2
                                                                      2019 WI 75
                                                               NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.       2019AP559
(L.C. No.    2019CV84)

STATE OF WISCONSIN                          :            IN SUPREME COURT

League of Women Voters of Wisconsin, Disability
Rights Wisconsin, Inc., Black Leaders
Organizing for Communities, Guillermo Aceves,
Michael J. Cain, John S. Greene and Michael
Doyle, in his official capacity as Clerk of
Green County,

              Plaintiffs-Respondents,                              FILED
      v.                                                      JUN 21, 2019
Tony Evers, in his official capacity as                          Sheila T. Reiff
Governor of the State of Wisconsin,                           Clerk of Supreme Court


              Defendant-Respondent,

Wisconsin Legislature,

              Intervening Defendant-Appellant.




      APPEAL from an order of the Circuit Court for Dane County,
Richard      G.   Niess,   Judge.     Vacated   and    cause     remanded       for
dismissal.


      ¶1     REBECCA GRASSL BRADLEY, J.         We accepted the League of
Women Voters of Wisconsin's1 petition to bypass the court of

      1   The petition was filed by the League of Women Voters of
                                                       (continued)
                                                                          No.    2019AP559



appeals in order to decide whether the Wisconsin Legislature's
December 2018 extraordinary session comported with the Wisconsin
Constitution.          The League maintains that extraordinary sessions
are unconstitutional; therefore, all legislation passed during
the December 2018 session is void ab initio and the Senate's
confirmation of 82 gubernatorial appointees during the session
was invalid.2          Governor Tony Evers agrees with the League.                    The
Legislature argues that extraordinary sessions clearly conform
with the Wisconsin Constitution and Wis. Stat. § 13.02 (2017-
18),       making    the    passage   of   the    three      Acts   as    well   as   the
appointments entirely lawful.3              The circuit court agreed with the
League and the Governor, declared the Acts unconstitutional, and

issued a temporary injunction enjoining the enforcement of all
three Acts and vacating all 82 appointments.
       ¶2      We hold that extraordinary sessions do not violate the
Wisconsin       Constitution      because       the   text    of    our   constitution
directs the Legislature to meet at times as "provided by law,"
and    Wis.         Stat.    § 13.02(3)     provides         the    law    giving     the

Wisconsin, Disability Rights Wisconsin, Inc., Black Leaders
Organizing for Communities, Guillermo Aceves, Michael J. Cain,
John S. Greene and Michael Doyle, in his official capacity as
Clerk of Green County. For ease of reference, we refer to all
petitioners collectively as the "League."

       The
       2    three   Acts  passed  during  the  December  2018
extraordinary session and subsequently signed by the Governor
were 2017 Wisconsin Act 368, 2017 Wisconsin Act 369, and 2017
Wisconsin Act 370.

       All subsequent references to the Wisconsin Statutes are to
       3

the 2017-18 version unless otherwise indicated.


                                            2
                                                                No.    2019AP559



Legislature   the    discretion   to       construct    its   work    schedule,
including preserving times for it to meet in an extraordinary
session.    The work schedule the Legislature formulated for its
2017-2018   biennial    session   established     the    beginning     and   end
dates of the session period and specifically contemplated the
convening of an extraordinary session, which occurred within the
biennial session.      The circuit court invaded the province of the
Legislature     in      declaring          the    extraordinary         session
unconstitutional, enjoining enforcement of the three Acts, and
vacating the 82 appointments.              We vacate the circuit court's
order and remand the matter to the circuit court with directions
to dismiss the League's complaint.4

                             I.   BACKGROUND
     ¶3     The biennial session period for the 2017 Legislature
began on Tuesday, January 3, 2017 and ended at noon on Monday,
January 7, 2019.       The Legislature adopted its work schedule in
2017 Senate Joint Resolution 1, which was "[r]esolved by the
senate, the assembly concurring."           (Hereinafter "JR1".)



     4 The circuit court's March 21, 2019 order also denied the
Legislature's motion to dismiss as well as the Legislature's
motion for a stay of the temporary injunction.      We need not
specifically address the circuit court's action on either
motion. Orders from the court of appeals and this court already
addressed the circuit court's denial of the Legislature's motion
for a stay.   Our disposition vacates the circuit court's order
in its entirety and requires dismissal of the League's
declaratory judgment action.       This decision upholds the
constitutionality of their enactment in an extraordinary
session.


                                       3
                                                              No.      2019AP559



     ¶4   JR1   contains   two    "Sections."     "Section        1"   has   six
subsections:

          •     Subsection (1) lists the dates of the 2017-
                2018 session——January 3, 2017 to January 7,
                2019.

          •     Subsection   (2)  extends   the         statutorily
                prescribed budget deadline.

          •     Subsection   (3)   sets    forth   "Scheduled
                floorperiods and committee work periods."

          •     Subsection (4) sets the timeframe for the
                "Interim period of committee work."

          •     Subsection   (5)   addresses         "Special          and
                Extraordinary Sessions."

          •     Subsection (6) specifies the date for the
                "End of Term" of the 2017 legislature.
     ¶5   Subsection   (3)   of   Section   1   contains     24     paragraphs
labeled (a) through (x).     Paragraph (3)(a) addresses "Unreserved
days" and provides:

     Unless reserved under this subsection as a day to
     conduct an organizational meeting or to be part of a
     scheduled floorperiod of the legislature, every day of
     the biennial session period is designated as a day for
     committee activity and is available to extend a
     scheduled   floorperiod,    convene an   extraordinary
     session, or take senate action on appointments as
     permitted by joint rule 81.
(Emphasis added.)     Paragraphs (3)(b)-(x) set specific dates for
"Inauguration,"     "Floorperiod[s],"       "Bills      to          governor,"
"Nonbudget bills to governor," "Budget bill to governor," "Last
general-business    floorperiod,"    "Limited-business       floorperiod,"
and "Veto review floorperiod."




                                    4
                                                          No.    2019AP559



     ¶6   Subsection   (5)   of   Section   1,   titled   "Special      and
Extraordinary Sessions" comprises three paragraphs.             Paragraph
(5)(a) provides:

     Adjournment.  Except for consideration of executive
     vetoes or partial vetoes, a motion adopted in each
     house to adjourn a special or extraordinary session
     pursuant to this joint resolution shall constitute
     final adjournment of the special or extraordinary
     session.
Paragraph (5)(b) provides:

     Bills to governor.    No later than 4:30 p.m. on the
     first Thursday occurring 2 full weeks after the day a
     bill is passed by both houses in identical form after
     May 9, 2018, in special or extraordinary session, the
     chief clerk of the house in which it originated shall
     submit it to the governor for executive action
     thereon.
Paragraph (5)(c) provides:

     Veto review. A special or extraordinary session shall
     reconvene upon a call of a majority of the members of
     the joint committee on legislative organization solely
     for the consideration of executive vetoes or partial
     vetoes if an enrolled bill passed by both houses
     during the special or extraordinary session was vetoed
     or partially vetoed.
     ¶7   The   last subsection    of Section 1    sets   the    "end   of
term" and provides:

           The biennial term of the 2017    legislature ends on
     Monday, January 7, 2019. Pursuant      to section 13.02(1)
     of the statutes, the inauguration       of the members of
     the 2019 legislature will be on        Monday, January 7,
     2019.
     ¶8   Finally, Section 2 of JR1 provides notice of the first

meeting date for the 2019 session organization:

          Notice is hereby given that the biennial session
     of the 2019 legislature will hold its first meeting,

                                   5
                                                               No.    2019AP559


       pursuant to section 13.02(1) of the statutes, on
       Monday, January 7, 2019, and that the meeting will
       begin at 2 p.m.
       ¶9     In December 2018, acting pursuant to JR1, Section 1,
para. (3)(a), the Legislature convened an extraordinary session
and passed three Acts that were subsequently signed into law by
Governor Scott Walker:         (1) 2017 Wisconsin Act 368, (2) 2017
Wisconsin Act 369, and (3) 2017 Wisconsin Act 370.                  During the
same       extraordinary   session,   the    Senate    also   confirmed     82
appointees nominated by Governor Walker.5
       ¶10    On January 10, 2019, the League filed a summons and
complaint seeking a declaratory judgment and injunctive relief.
The League asked the Dane County Circuit Court to declare the
three       Acts   unconstitutional   and   unenforceable     because,      the
League alleged, each was passed in a constitutionally invalid
session.       Similarly, the League contended in its Complaint that
confirmation of the 82 nominees during the extraordinary session
was unconstitutional and unenforceable.          The Complaint sought an
injunction "barring any State official from attempting to apply,
implement, or enforce any actions taken by the Legislature at
the    December     2018   Extraordinary    Session[.]"       The    case   was

assigned to Branch 15, the Hon. Stephen E. Ehlke presiding.
       ¶11    Five days later, the League filed an Amended Complaint
and a motion for a temporary injunction.              Both Complaints named



       The 82 nominees confirmed during the extraordinary session
       5

involved appointments to various "State authorities, boards,
councils, and commissions."


                                      6
                                                                            No.    2019AP559



as   Defendants      seven       officers       of     the     Wisconsin          Elections
Commission    and    Governor       Tony    Evers.           Two    weeks    later,      the
Legislature filed a motion to intervene.                      On the same day, the
League filed a request for substitution of Judge Ehlke, which
was granted, and the case was reassigned to the Hon. Richard G.
Niess.       Judge    Niess      granted       the     Legislature's           motion     to
intervene.6         The    Elections       Commission          defendants         and    the
Legislature    filed      motions    to    dismiss.           The    Legislature        also
filed a motion requesting a stay of any injunction the circuit
court might issue.
     ¶12   The circuit court held a hearing on all of the pending
motions.      Before      the    circuit       court    ruled       on   the      Elections

Commission Defendants' dismissal motion, the parties stipulated
to their dismissal.         In March 2019, the circuit court issued an
order denying the Legislature's motion to dismiss, granting the
temporary injunction, and denying the Legislature's motion to
stay the injunction.            The Legislature appealed to the court of
appeals and after a substantial number of filings and procedural

matters not relevant here, the League filed a petition with this
court requesting to bypass the court of appeals and asking "for
expedited Supreme Court review" because uncertainty will loom
until this court provides the "final resolution."7                             We granted

     6 For the remainder of the opinion, we refer to Judge Niess
as "the circuit court."
     7 This court recounted in detail the procedural history of
this case in its order dated April 30, 2019, which addressed the
Legislature's request for temporary relief pending our review.


                                           7
                                                             No.   2019AP559



the League's bypass petition, adopted an accelerated briefing
schedule, and heard oral argument on May 15, 2019.
                              II.   ANALYSIS
                         A.   Standard of Review
      ¶13    The   dispositive   issue   presented    is     whether     the
Legislature convened its December 2018 extraordinary session in
accordance with the Wisconsin Constitution.          The answer to that
question requires interpretation of constitutional and statutory
provisions, both of which involve questions of law we review de
novo.    See Milwaukee Journal Sentinel v. DOA, 2009 WI 79, ¶14,

319 Wis. 2d 439, 768 N.W.2d 700.
        B.   Relevant Constitutional and Statutory Provisions

      ¶14    There are two constitutional       provisions    relevant   to
the   issue in this case.        Wisconsin     Constitution Article IV,
Section 11 provides:

      Meeting of legislature. SECTION 11. [As amended Nov.
      1881 and April 1968]   The legislature shall meet at
      the seat of government at such time as shall be
      provided by law, unless convened by the governor in
      special session, and when so convened no business
      shall be transacted except as shall be necessary to
      accomplish the special purposes for which it was
      convened.
(Emphasis added.)     Wisconsin Constitution, Article IV, Section 8
says:

      Rules; contempts; expulsion.    SECTION 8.  Each house
      may determine the rules of its own proceedings, punish
      for contempt and disorderly behavior, and with the
      concurrence of two−thirds of all the members elected,
      expel a member; but no member shall be expelled a
      second time for the same cause.

(Emphasis added.)
                                     8
                                                       No.    2019AP559



     ¶15   The pertinent statute, Wis. Stat. § 13.02, provides:

     Regular sessions. The legislature shall meet annually.

          (1) The legislature shall convene in the capitol
     on the first Monday of January in each odd-numbered
     year, at 2 p.m., to take the oath of office, select
     officers, and do all other things necessary to
     organize itself for the conduct of its business, but
     if the first Monday of January falls on January 1 or
     2, the actions here required shall be taken on January
     3.

          (2) The regular session of the legislature shall
     commence at 2 p.m. on the first Tuesday after the 8th
     day of January in each year unless otherwise provided
     under sub. (3).

          (3) Early in each biennial session period, the
     joint committee on legislative organization shall meet
     and develop a work schedule for the legislative
     session, which shall include at least one meeting in
     January of each year, to be submitted to the
     legislature as a joint resolution.

          (4) Any measures introduced in the regular annual
     session of the odd-numbered year which do not receive
     final action shall carry over to the regular annual
     session held in the even-numbered year.
(Emphasis added.)
           C.   Constitutional and Statutory Interpretation
     ¶16   Article IV, Section 11 of the Wisconsin Constitution

describes when the Legislature meets:        "The legislature shall
meet at the seat of government at such time as shall be provided
by law, unless convened by the governor in special session[.]"
The text of this constitutional provision is plain.            No one
disputes that this sentence authorizes the Legislature to meet




                                   9
                                                                             No.     2019AP559



at the State Capitol "at such time as shall be provided by law."8
All   parties         agree     that     the       drafters       of     the       Wisconsin
Constitution meant the Wisconsin Statutes when they used the
phrase "provided by law."              We agree that "provided by law" means
our statutes, and have specifically said so.                       See State v. City

of Oak Creek, 2000 WI 9, ¶27, 232 Wis. 2d 612, 605 N.W.2d 526
("[T]he drafters meant statutory law when they used the phrase,
'provided by law.'") (emphasis added).
      ¶17   Accordingly, the Wisconsin Constitution authorizes the
Legislature      to     lawfully       meet    when      a     statute       so    provides.
Wisconsin Statute § 13.02 is the sole statute addressing when
the Legislature can meet.               Subsection (1) sets the date, time,

and   location    for     the    Legislature        to       convene    to    take    oaths,
select officers, and organize.                 Subsection (2) sets the date and
time for the regular session to begin unless the Legislature
changes them under sub. (3).              Subsection (3) directs that early
in the "biennial session" "the joint committee on legislative
organization shall            meet and develop           a work        schedule      for the
legislative      session[.]"           (Emphasis         added.)         Subsection       (4)
permits bills in the first year to carry over to the second year
of the biennial session.



      8Article IV, Section 11 authorizes two times when the
Legislature may meet: (1) when "provided by law"; and (2) when
the governor calls a "special session."   It is undisputed that
the Governor did not call a "special session"; therefore, we
consider only whether the extraordinary session was "provided by
law."


                                              10
                                                                                No.    2019AP559



    ¶18        The      parties       delve    deep       into   past   practices       of   the
Legislature, as well as a 1968 constitutional amendment.9                                      A
historical review, however, is unnecessary to resolve this case.
There     is       no    dispute      as      to    the     meaning     of     the    governing
constitutional text, which requires the Legislature to meet at
such time as provided by statutory law.                          The controversy centers
on whether the text of Wis. Stat. § 13.02(3), which authorizes
the Legislature's joint committee on legislative organization to
develop        a        work    schedule,               allows    the        Legislature      to
constitutionally convene an extraordinary session.
    ¶19        Our analysis therefore turns to the interpretation of
Wis. Stat. § 13.02(3).                  In interpreting a statute's text, we

start with the language of the statute and if the meaning of the
language is plain, our inquiry ordinarily ends.                                State ex rel.

Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶45, 271
Wis. 2d 633, 681 N.W.2d 110.                       The text of § 13.02(3) is plain.
It authorizes the Legislature's joint committee on legislative
organization to set the "work schedule" for the biennial term.
    ¶20        Wisconsin Stat. § 13.02(3) imposes only two statutory
limitations on that committee:                      the work schedule "shall include
at least one meeting in January of each year" and must "be


    9  Before the              1968    constitutional            amendment,      Article     IV,
Section 11 read:

    Meeting of legislature. The legislature shall meet at
    the seat of government at such time as shall be
    provided by law, once in two years, and no oftener,
    unless convened by the governor, in special session[.]


                                                   11
                                                                                No.    2019AP559



submitted to the legislature as a joint resolution."                                        It is
uncontroverted that the committee developed a work schedule that
included     at    least      one    meeting      each    January         of    the    biennial
session period, and that the work schedule was submitted to the
Legislature as a joint resolution and was enrolled as JR1.10
      ¶21       The pivotal text within Wis. Stat. § 13.02(3) is "work
schedule"       and    the    dispositive       question        is     whether        the    work
schedule can specify when the Legislature will meet.                                   The law
itself says so.          Given the nature of the legislative function, a
"work schedule" for the Legislature necessarily expresses when

the body will meet.              The Legislature consists of the people's
representatives         who    are    elected      to    meet       and     enact     laws    for

Wisconsin.        State ex rel. Milwaukee Med. Coll. v. Chittenden,
127 Wis. 468,        502,    107 N.W. 500      (1906)          ("The      constitutional
authority vested in the legislature appertains wholly to the
making     of    law.").        A    "work   schedule"         in     the      context      of   a
legislature would be meaningless without specifying when and how
to meet.         The Legislature cannot perform its constitutionally
assigned work unless it meets in the chambers of the Senate and
the   Assembly         at     the    State     Capitol         to     vote      on     proposed
legislation.            The    plain    text       of     § 13.02(3),           directing        a
committee of the Legislature to "develop a work schedule for the
legislative           session,"      satisfies           the     "provided            by     law"
requirement       under       Article   IV,       Section       11    of       the    Wisconsin


      10   No one disputes that the Legislature complied with JR1.


                                             12
                                                                                  No.    2019AP559



Constitution.         The work schedule dictates when the Legislature
will meet, in accordance with the constitution.
       ¶22    The    League        and    the    Governor        recognize         Wis.     Stat.
§ 13.02      as    the     "law"    referenced         in    Article        IV,    Section      11
setting forth when the Legislature can meet, but contend this
statute      limits       the     Legislature's         meeting      to      the        "regular"
session only.            They argue that the statute does not authorize
the "extraordinary" session.                 While the statute does not use the
term    "extraordinary"            session,      the    absence        of    that        word    in
§ 13.02 does not make an extraordinary session unconstitutional,
just as the absence of the words "floorperiods," and "committee
work   periods"       from      the      statute      doesn't      make     those        meetings

unconstitutional           either.          If       "extraordinary          sessions"          are
unconstitutional because the term does not appear in § 13.02, so
are     "floorperiods"             and     any       other       characterization               the
Legislature adopts to describe its business.
       ¶23    When asked during oral argument why the nonappearance
of "floorperiods" in Wis. Stat. § 13.02 does not render them

unconstitutional,           the    League's      counsel         pointed     to     JR1.        The
League's      counsel       argued       that    floorperiods        are     constitutional
because      JR1    sets    forth        floorperiods       as    part      of    the     regular
session.       JR1 says no such thing.                  JR1 mentions floorperiods,
but nowhere does it confine floorperiods to regular sessions.
The only reference to "regular" sessions within JR1 appears in
six paragraphs concerning "bills to governor" in which JR1 sets
deadlines     for sending bills to the                      governor      that      have    "been
passed by both houses, in regular, extraordinary, or special
                                                13
                                                                             No.   2019AP559



session."          JR1, Section 1, paragraphs (3)(h), (k), (L), (t),
(v), and (x).             Bills are passed during floorperiods, and JR1
ties    floorperiods        to    all     three    types    of     sessions:       regular,
extraordinary, and special sessions.                       Floorperiods are either
prescheduled in JR1 or they occur in extraordinary or special
sessions,         which    by     their    nature     have       not    been       assigned
prescheduled dates.
       ¶24       The League alternatively suggests that "floorperiods"
are fine because they are part of the "regular session."                              While
Wis. Stat. § 13.02 does use the term "regular session," nowhere
does the statute say "floorperiods" are part of the "regular
session."          The    term    "floorperiods"         does    not    appear      in   the

statute at all.            "Floorperiods," like "extraordinary sessions,"
are terms the Legislature uses in setting its work schedule in
order       to   conduct    the       business    pertinent      to    the    legislative
process.         The specific terminology it chooses is not prescribed
or limited by our constitution or by statute.11
       ¶25       The League also argues that the Legislature terminated

its 2017-18 session when it concluded its "last general-business
floorperiod,        which       was    adjourned    on     March      22,    2018."       It
contends the conclusion of that floorperiod constituted a sine



       The terminology chosen by the Legislature occasionally
       11

finds its way into individual statutes.    See, e.g., Wis. Stat.
§ 13.625(1m)(b)1 ("A contribution to a candidate for legislative
office may be made during that period only if the legislature
has concluded its final floorperiod, and is not in special or
extraordinary session.") (emphasis added).


                                             14
                                                                                 No.     2019AP559



die adjournment,12 which prevented the 2017-18 Legislature from

reconvening            unless     the     Governor         called    a    special       session.
Characterizing the conclusion of the March 22, 2018 floorperiod
as a sine die adjournment directly conflicts with both the work
schedule adopted in JR1, as well as cases defining sine die
adjournment.
       ¶26       The    2017-18        Legislature's          session    began     in    January
2017,       in   accordance        with        the    dates    required     by    Wis.        Stat.
§ 13.02.          The Legislature's session continued pursuant to the
work    schedule enrolled               as     JR1, which plainly          sets forth the
beginning         and     end     of     the     2017-18       biennial    session.             The
Legislature        continued           its     biennial      session     until    January        7,

2019,       consistent      with        both    the    text     of   § 13.02(3)         and    this
court's       cases.        The      Legislature        is     "in   session"     continually
during the biennial session until a sine die adjournment.                                     State
ex     rel.      Thompson       v.      Gibson,       22 Wis. 2d 275,       289-90,       125
N.W.2d 636 (1964) (citing State ex rel. Sullivan v. Dammann, 221
Wis. 551, 555, 267 N.W. 433 (1936)).                          In Thompson, we held "that
one single session may be interrupted by recesses, and valid[ly]
continue after a recess as long as such recesses can reasonably
be said to be taken for a proper legislative purpose."                                           22



       "Sine die" means "without day"; adjournment sine die
       12

means:   "The ending of a deliberative assembly's or court's
session without setting a time to reconvene." Adjournment sine
die, Black's Law Dictionary (10th ed. 2014); see also State ex
rel. Sullivan v. Dammann, 221 Wis. 551, 559, 267 N.W. 433 (1936)
("When a Legislature adjourns sine die, it ceases to exist[.]").


                                                 15
                                                                              No.     2019AP559



Wis. 2d at 290.            A sine die adjournment occurs only "[w]hen a

Legislature . . . ceases             to    exist . . . [i]ts          officers         are   no
longer officers.           Their tenure of office ends at the moment of
adjournment."        Dammann, 221 Wis. at 559.
      ¶27     Neither      the   record      nor      JR1        supports     a     sine     die
adjournment on March 22, 2018.                    When the Legislature adjourned
on March 22nd, it did so pursuant to JR1, which provides the
2017-18 session ends on January 7, 2019.                         There is no indication
the Legislature altered that date.                    Further, JR1 established a
"limited-business floorperiod" to commence on April 17, 2018,
and a "veto review floorperiod" to commence on May 8, 2018.
Both of these floorperiods post-date March 22, 2018, directly

contradicting the League's notion of a sine die adjournment in
March.      If the Legislature adjourned sine die on March 22nd,
these floorperiods and the additional parts of JR1, Section 1,
paragraphs        (3)(t)-(x)     would       be    superfluous,          as       would    JR1,
Section 1, sub (6), which specifically set the "end of term" as
January 7, 2019.            Nothing supports the League's position that
the Legislature adjourned sine die on March 22, 2018.
      ¶28     The        Wisconsin        Constitution           mandates         that       the
Legislature meet "at such time as shall be provided by law."
The Legislature did so.              Wisconsin Stat. § 13.02(3) confers on
the   Legislature,         through    its     joint    committee         on       legislative
organization,        the    right    to    construct        its    own   work       schedule,
which necessarily includes setting times when the Legislature
may   meet.         In    addition    to    being     authorized         by   Article        IV,
Section     11,     this   statutory       provision        is    expressly         authorized
                                             16
                                                                               No.    2019AP559



under Article IV, Section 8 of the Wisconsin Constitution, which
says:        "Each     house      may     determine       the     rules        of     its    own
proceedings."         The Legislature's "rules of its own proceedings"
include      "those    rules      having     'to     do        with    the     process       the
legislature uses to propose or pass legislation[.]'"                                 Milwaukee

Journal      Sentinel,     319 Wis. 2d 439,       ¶18       (quoting        Custodian      of
Records for the LTSB v. State, 2004 WI 65, ¶30, 272 Wis. 2d 208,
680 N.W.2d 792).           The      constitution       does        not     mandate       any
procedural rules governing the enactment of legislation; rather,
it    merely    directs    the       Legislature     to        prescribe       its    time    of
meeting "by law" and empowers the Legislature "to determine the
rules of its own proceedings."                Because the Legislature met its

constitutional        obligation        to provide        by    law    the     time    of    its
meetings, any recourse against errors in the execution of the
Legislature's        own   procedures       is   properly         pursued       within       the
political realm not in courts of law.
                           D.        Separation of Powers
       ¶29     The League asks this court to invalidate laws enacted
by the Legislature based solely on the procedures employed to
pass them.       This controversy implicates the separation of powers
between the legislative and judicial branches of government and
how    the    Legislature        may    administer     those          powers    within       its
domain.        We are attentive to the constitutional limits on the
judicial power to intercede in legislative affairs, and duty-

bound to respect them.
       ¶30     "[O]ne of the fundamental principles of the American
constitutional system is that governmental powers are divided
                                            17
                                                                     No.     2019AP559



among   the    three    departments      of   government[.]"          Goodland      v.

Zimmerman, 243 Wis. 459, 466, 10 N.W.2d 180 (1943).                        "Like its
federal     counterpart,       '[o]ur    state    constitution . . . created
three branches of government, each with distinct functions and
powers,' and '[t]he separation of powers doctrine is implicit in
this tripartite division.'"           Gabler v. Crime Victims Rights Bd.,
2017 WI 67, ¶11, 376 Wis. 2d 147, 897 N.W.2d 384 (quoted source
omitted; alterations and ellipsis by Gabler).                 "Three clauses of
the Wisconsin Constitution embody this separation:                    Article IV,
Section 1 ('[t]he legislative power shall be vested in a senate
and assembly'); Article V, Section 1 ('[t]he executive power
shall be vested in a governor'); and Article VII, Section 2

('[t]he judicial power . . . shall be vested in a unified court
system')."          Gabler,    376 Wis. 2d 147,     ¶11    (alterations         and
ellipsis by Gabler).
     ¶31      By vesting certain powers exclusively within each of
the three co-equal branches of government, the drafters of the
Wisconsin Constitution recognized the importance of dispersing
governmental power in order to protect individual liberty and
avoid tyranny.         See id., ¶¶4-9, 11.        Two years ago, this court
exhaustively        examined    the     separation     of    powers        principles
underlying     the    United   States    Constitution,       which    "inform      our
understanding of the separation of powers under the Wisconsin
Constitution."       Id., ¶11.       "As Madison explained when advocating
for the Constitution's adoption, neither the legislature nor the
executive     nor    the   judiciary     'ought   to   possess,       directly      or
indirectly,     an     overruling     influence   over      the   others      in   the
                                         18
                                                                              No.     2019AP559



administration of their respective powers.'"                           Id., ¶4 (quoting

Federalist No. 48, at 305 (James Madison) (Clinton Rossiter ed.,
1961)).
       ¶32    Accordingly,           "the   Constitution           gives    'to     those   who
administer each department the                       necessary      constitutional means
and personal motives to resist encroachments of the others,'
therefore guaranteeing 'security against a gradual concentration
of the several powers in the same department.'"                                   Gabler, 376
Wis. 2d 147, ¶7 (quoting Federalist No. 51, supra ¶31, at 318-19
(James Madison)).               In the same fashion as the United States
Constitution,            the        Wisconsin        Constitution          preserves        the
independence of each branch vis-à
                                 -vis the others and precludes

each branch from obstructing the performance of another branch's
constitutional           duties.       United        States   v.    Klein,    80     U.S. (13
Wall.) 128, 147 (1872) ("It is the intention of the Constitution
that     each       of    the       great     co-ordinate          departments        of    the
government——the Legislative, the Executive, and the Judicial——
shall be, in its sphere, independent of the others."); see also
Loving v. United States, 517 U.S. 748, 757 (1996) ("Even when a
branch       does    not       arrogate       power     to    itself,       moreover,       the
separation-of-powers doctrine requires that a branch not impair
another      in     the    performance          of     its    constitutional         duties."
(citing      Mistretta         v.    United     States,       488 U.S. 361,     397-408
(1989)).
       ¶33    "Each branch has exclusive core constitutional powers
into which other branches may not intrude."                           State v. Horn, 226
Wis. 2d 637, 643, 594 N.W.2d 772 (1999) (citing State ex rel.
                                                19
                                                                                   No.      2019AP559



Friedrich v. Circuit Court for Dane Cty., 192 Wis. 2d 1, 13, 531
N.W.2d 32      (1995)).          "This      court        is       highly        mindful     of    the
separation       of     powers.             It        does        not     engage       in    direct
confrontation         with     another      branch           of    government          unless     the
confrontation is necessary and unavoidable."                                    State v. Moore,
2015 WI 54,    ¶91,       363 Wis. 2d 376,            864 N.W.2d 827;       see    also
Integration of Bar Case, 244 Wis. 8, 48, 11 N.W.2d 604 (1943)
("The state suffers essentially by every . . . assault of one
branch of the government upon another; and it is the duty of all
the co-ordinate branches scrupulously to avoid even all seeming
of such." (quoting In re Goodell, 39 Wis. 232, 240 (1875)).
       ¶34   "[C]ore         zones     of     authority            are     to    be      'jealously

guarded' by each branch of government." Barland v. Eau Claire
Cty.,    216 Wis. 2d 560,          573,       575 N.W.2d 691             (1998)      (citing
Friedrich, 192 Wis. 2d at 14).                    "The co-ordinate branches of the
government . . . should               not     abdicate             or     permit       others     to
infringe upon such powers as are exclusively committed to them
by the Constitution."                Rules of Court Case, 204 Wis. 501, 514,
236 N.W. 717 (1931).             "Each branch's core powers reflect 'zones
of   authority      constitutionally             established             for    each     branch    of
government      upon       which      any     other          branch        of    government        is
prohibited         from        intruding.               As         to      these       areas       of
authority, . . . any exercise of authority by another branch of
government is unconstitutional.'"                      Gabler, 376 Wis. 2d 147, ¶31,
(quoting       State      ex    rel.     Fiedler         v.        Wisconsin       Senate,        155
Wis. 2d 94, 100, 454 N.W.2d 770 (1990) (ellipsis by Gabler)).
In Gabler, this court invalidated a legislative action because
                                                 20
                                                                               No.     2019AP559



it     invaded         the      exclusive      province       of      the     judiciary      and
threatened judicial independence.                         In this case, we reverse a
judicial encroachment on the exercise of powers constitutionally
vested exclusively in the Legislature.
                                E.     The Legislative Power
       ¶35     "The people bestowed much power on the legislature,
comprised of their representatives whom the people elect to make
the laws."             Gabler, 376 Wis. 2d 147, ¶60.                   The separation of

powers "operates in a general way to confine legislative powers
to the legislature."                 Goodland, 243 Wis. at 467.               "From the very
nature       of    things,       the       judicial      power     cannot     legislate      nor
supervise the making of laws."                         State ex rel. Rose v. Superior

Court of Milwaukee Cty., 105 Wis. 651, 675, 81 N.W. 1046 (1900).
       ¶36     The judiciary may not interfere with the Legislature's
execution of its constitutional duties.                          "[T]his court will not,
under separation of powers concepts and affording the comity and
respect due a co-equal branch of state government, interfere
with     the      conduct       of    legislative         affairs."         State      ex    rel.
La Follette            v.    Stitt,     114 Wis. 2d 358,         368,     338 N.W.2d 684
(1983).        The proper judicial role does encompass consideration
of the constitutionality of the laws enacted by the Legislature.
"When the legislative process has been completed, a court may
then     in    a       proper    case      consider       whether     the     power     of   the
legislature has been constitutionally exercised or whether the
law enacted in the exercise of its power is valid."                                  Goodland,
243 Wis.       at    469.         The   process      by   which     laws    are    enacted,
however,          falls        beyond       the    powers        of    judicial         review.
                                                  21
                                                                              No.    2019AP559



Specifically, the judiciary lacks any jurisdiction to enjoin the
legislative       process.             "Because              under     our     system       of
constitutional government, no one of the co-ordinate departments
can interfere with the discharge of the constitutional duties of
one   of    the   other      departments,         no    court    has       jurisdiction     to
enjoin the legislative process at any point."                          Id. at 468.         For

example,     "[i]f       a     court   can        intervene          and     prohibit      the
publication of an [A]ct, the court determines what shall be law
and not the legislature."              Id.        Judicial interference with the
procedures employed by the Legislature to pass laws "invades the
constitutional power of the legislature to declare what shall
become law.       This it may not do."                 Id.    While it is the duty of

the judiciary to interpret the law and to strike any law whose
substance     violates        the   constitution,             the    judiciary       has   no
authority "to interfere with the right of the legislature to
enact and put in force a law."               Id. at 469.
      ¶37    How the Legislature meets, when it meets, and what
descriptive titles the Legislature assigns to those meetings or
their operating procedures constitute parts of the legislative
process with which the judicial branch "has no jurisdiction or
right" to interfere.            State ex rel. Ozanne v. Fitzgerald, 2011
WI 43,   ¶8,    334 Wis. 2d 70,      798 N.W.2d 436         (quoted    source
omitted).

      The judicial department has no jurisdiction or right
      to interfere with the legislative process.   That is
      something committed by the constitution entirely to
      the legislature itself.     It makes its own rules,
      prescribes its own procedure, subject only to the
      provisions of the constitution.

                                             22
                                                                      No.     2019AP559



Goodland, 243 Wis. at 467.              No court may "intermeddle in purely

internal      legislative        proceedings[.]"             Milwaukee        Journal
Sentinel, 319 Wis. 2d 439, ¶18.
      ¶38   With respect to legislative procedures, the judicial
role consists of reviewing whether "a law was actually passed by
the    respective     houses       in     accordance        with     constitutional
requirements."        La    Follette, 114 Wis. 2d at      366    (quoting
McDonald v. State, 80 Wis. 407, 411-12, 50 N.W. 185 (1891)).
"Further than this the courts will not go."                     McDonald, 80 Wis.
at 412.       The constitutional requirement at issue in this case
limits the Legislature to meeting only at times provided by law.
Wisconsin Stat. § 13.02(3) satisfies the Wisconsin Constitution

by authorizing the Legislature's own committee to set its work
schedule.
      ¶39   While    we     have    examined          the   work     schedule        the
Legislature adopted in JR1 to govern its proceedings, generally
"this court will not determine whether internal operating rules
or    procedural     statutes      have        been    complied      with     by    the
legislature in the course of its enactments."                      La Follette, 114
Wis. 2d at 364.       We reviewed JR1 for the limited purpose of
ensuring    the Legislature's        compliance with           the   constitution's
directives governing the exercise of legislative powers.                           Those
directives are few in number and broadly stated.                       As pertinent
to this case, the constitution requires the Legislature to meet
at such time as the Legislature itself statutorily decrees, and
confers discretion on the Legislature to determine for itself
the   rules    of   its    own    proceedings.          This    court       "will    not
                                          23
                                                                        No.     2019AP559



intermeddle in what we view, in the absence of constitutional
directives     to       the     contrary,       to    be   purely        legislative
concerns[.]"      Id.     In convening the December 2018 extraordinary

session,    the   Legislature       fully      complied    with    all        applicable
constitutional      mandates.           Our    judicial    review       proceeds      no
further.
     ¶40    Declining to "inquire into whether the legislature has
complied with legislatively prescribed formalities in enacting a
statute" springs from the principles of "separation of power and
comity."     Id. at 364-65.        "[T]he legislature's adherence to the
rules or statutes prescribing procedure is a matter entirely
within     legislative        control   and     discretion,       not    subject      to

judicial review unless the legislative procedure is mandated by
the constitution."            Id. at 365.       "If the legislature fails to
follow   self-adopted procedural              rules   in enacting legislation,
and such rules are not mandated by the constitution, courts will
not intervene to declare the legislation invalid."                      Id.
     ¶41    The Legislature remains accountable to the people of
Wisconsin for any failure to follow its self-imposed statutory
or procedural rules.            The judiciary serves as a check on the
Legislature's actions only to the extent necessary to ensure the
people's elected lawmakers comply with our constitution in every
respect.     Provided the Legislature acts in accordance with its
mandates, the constitution confers no power on the judiciary to
enjoin or invalidate laws as a consequence for deficiencies in
the implementation of internally-imposed legislative procedures.
                                 III.    CONCLUSION
                                          24
                                                                       No.     2019AP559



      ¶42   The     December        2018     extraordinary     session         of     the
Wisconsin Legislature was constitutional.                    The text of Article
IV,    Section     11   of    the    Wisconsin        Constitution     directs        the
Legislature to meet at a time provided by law.                   Wisconsin Stat.
§ 13.02(3) constitutes the law authorizing the Legislature to
set its own biennial work schedule.                   The extraordinary session
comports with the constitution because it occurred as provided
by law.     The terminology the Legislature chooses to accomplish
the   legislative       process     is     squarely    the   prerogative        of    the
Legislature.        The      Wisconsin     Constitution      itself    affords        the
Legislature absolute discretion to determine the rules of its
own proceedings.          Wis. Const. art. IV, § 8.              Recognizing the

Legislature's      rules      and   procedures    reside      solely    within        the
legislative domain, we review only whether the Legislature acted
in    accordance    with      the    Wisconsin    Constitution.              Having    so
concluded, this court's jurisdiction ends.13
      By the Court.—Order of the circuit court is vacated and the
cause is remanded for dismissal.


       The League also contends the extraordinary sessions were
      13

unlawful because no quorum of the Legislature called the
extraordinary session.    The Wisconsin Constitution requires a
quorum "to do business." Wis. Const. art. IV, § 7 ("a majority
of each shall constitute a quorum to do business"). Nothing in
our constitution requires a "quorum" to call an extraordinary
session.     Rules pertaining to extraordinary sessions are
developed by the Legislature as rules of its own proceedings,
with which this court will not "intermeddle." Milwaukee Journal
Sentinel v. DOA, 2009 WI 79, ¶18, 319 Wis. 2d 439, 768
N.W.2d 700; Wisconsin Const., art. IV, § 8 ("Each house may
determine the rules of its own proceedings.").


                                            25
     No.   2019AP559




26
                                                                         No.    2019AP559.rfd




      ¶43   REBECCA         FRANK     DALLET,         J.     (dissenting).                  The
Legislature unconstitutionally met in an "extraordinary session"
in   December 2018 and         therefore 2017 Wisconsin                   Act    368, 2017
Wisconsin Act 369, and 2017 Wisconsin Act 370 are void ab initio
and the Senate's confirmation of 82 gubernatorial appointments
is invalid.         In order to uphold the constitutionality of the
December     2018     extraordinary          session,        the       majority       opinion
subverts    the     plain    text     of    Article        IV,    Section       11    of    the
Wisconsin Constitution.             Therefore, I dissent.
      ¶44   Constitutional          interpretation          is     a    question      of   law
that we review de novo.             Appling v. Walker, 2014 WI 96, ¶17, 358
Wis. 2d 132, 853 N.W.2d 888.                We look first to the words of the
constitutional provision at issue to determine its meaning.                                 See
Coullee     Catholic    Schools        v.     LIRC,        2009 WI 88,     ¶57,     320
Wis. 2d 275, 768 N.W.2d 868 (noting that the "authoritative, and
usually final, indicator of the meaning of a provision is the
text——the actual words used.")               Constitutional language is to be
read,   whenever     possible,        to    give   reasonable           effect       to   every
word, in order to avoid surplusage.                    See Appling, 358 Wis. 2d
132, ¶23.
      ¶45   Article IV, Section 11 of the Wisconsin Constitution
constrains     the     Legislature          from   meeting         except        under     two
circumstances:       (1) "at such time as shall be provided by law,"
and (2) "unless convened by the governor in special session."
The majority agrees that "provided by law" means our statutes.
Majority op., ¶16; see also State v. City of Oak Creek, 2000 WI
1
                                                                   No.   2019AP559.rfd



9, ¶27, 232 Wis. 2d 612, 605 N.W.2d 526 ("[T]he drafters meant
statutory law when they used the phrase, 'provided by law.'").
The   only    "such    time"     that    is    "provided     by    law"     for   the
Legislature to meet is set forth in Wis. Stat. § 13.02, entitled
"Regular     sessions."     Subsection 1        of     § 13.02     authorizes the
Legislature     to    convene    at     the   outset    of   the    biennieum     "to
organize itself for the conduct of its business."                    Subsections 2
and 4, accordingly, describe when the regular session commences
and the fate of measures that have not received final action by
the adjournment of the regular session.                 Subsection 3 instructs
the joint committee on legislative organization to meet early in
each biennial session period to "develop a work schedule for the

legislative session . . . to be submitted to the legislature as
a joint resolution."            § 13.02(3).      Senate Joint Resolution 1
("JR1") outlined the work schedule for the 2017-2018 biennial
session period with dates upon which the floorperiods began and
ended.1
      ¶46    The December 2018 extraordinary session was not a date

identified in JR1.         March 22, 2018, was the final date the




      1For example, JR1 provides that "[a] floorperiod commences
on Tuesday, January 16, 2018, at 10 a.m., and, unless adjourned
earlier, ends on Thursday, January 25, 2018."     JR1 prescribes
times and dates for each event on the schedule.      JR1 is also
broken up into different sections, including "Floorperiod[s],"
"last general-business floorperiod," "limited-business floor
period," etc.


                                          2
                                                                 No.   2019AP559.rfd



Legislature met pursuant to the work schedule2 and, as was the
practice at the end of each legislative session, bills that were
not    passed      in     identical     fashion   by   both    houses     expired.3
Although the Legislature can, utilizing proper procedure, recess
and reconvene on a future specified date, pursuant to Thompson

and Dammann, the Legislature set no future meeting date upon its
adjournment.            See State ex rel. Thompson v. Gibson, 22 Wis. 2d
275,       290,   125 N.W.2d 636   (1964);   State   ex   rel.    Sullivan   v.




       JR1 states that "[t]he last general-business floorperiod
       2

commences on Tuesday, March 13, 2018, at 10 a.m., and, unless
adjourned earlier, ends on Thursday, March 22, 2018."

       To disprove the fact that the Legislature adjourned sine
       3

die on March 22, 2018, the majority opinion points to JR1's
identification of a "limited-business floorperiod" to commence
on April 17, 2018 and end no later than April 19, 2018 and a
"veto review floorperiod" to commence on May 8, 2018 and end no
later than May 9, 2018. Majority op., ¶27. The Legislature did
not make this argument on appeal, probably because it never
actually met on those dates.      As counsel for Governor Evers
noted to the circuit court at oral argument: "[t]here were some
sort of contingent dates [in April and May 2018], but they never
actually came back for those dates."        Senate and Assembly
calendars and journals affirm the fact that the last date that
the Legislature met in regular session was March 22, 2018.

     Further, while the majority opinion asserts that the
Legislature adjourned sine die on January 7, 2019, there is
no proof presented or journal entries that document that date
as the date of adjournment.    The "Session Calendar" available
on the Legislature's website says that "March 23, 2018 to
January 7, 2019" is designated "Interim, committee work."    See
https://docs.legis.wisconsin.gov/2017/related/session  calendar/
calendar; see also https://docs.legis.wisconsin.gov/2017/related
/session_calendar/floor_period_calendar.pdf.


                                           3
                                                                  No.   2019AP559.rfd



Dammann, 221 Wis. 551, 267 N.W.2d 433 (1936).4                    As provided by

law, the next regular session was set to commence on January 7,
2019,     unless   the   Governor    convened       a   special    session.       On
March 22, 2018, the Legislature adjourned sine die, or ceased to
exist, as there were no future scheduled meetings of the regular
session laid out in JR1.5          Therefore, there was no authority for
the     majority   of    members    of       two   committees     to    convene    a
previously unscheduled meeting of the full Legislature in early
December 2018.6


      4Thompson and Dammann also clarify that it is the
Legislature's lawmaking authority in session that terminates
upon its sine die adjournment, not its other work functions,
including committee meetings.    See State ex rel. Thompson v.
Gibson, 22 Wis. 2d 275, 290, 125 N.W.2d 636 (1964); State ex
rel. Sullivan v. Dammann, 221 Wis. 551, 267 N.W.2d 433, 437
(1936).   It is of no import to this case that committee work
continued after March 22, 2018, because this work is not part of
the Legislature's lawmaking authority and such committee
meetings are not the type of meetings defined by Article IV,
Section 11.
      5As support for its assertion that the Legislature
adjourned sine die on March 22, 2018, the League underscores how
legislators and observers alike understood that the regular
session ended on that date. See, e.g., Rep. Hesselbein, Capitol
Update (Apr. 13, 2018) ("The Wisconsin State Assembly wrapped up
its floor period for the 2017-18 session on March 22.");
Hamilton Consulting Group, LLC, Hamilton Political Tidbits–2018
Session Wrap Up (Mar. 23, 2018) ("[T[he legislature will not
reconvene until January 2019."); Joe Forward, Legislative Wrap-
Up, 10 Inside Track No. 6 (State Bar of Wisconsin), Apr. 4, 2018
("The Wisconsin Legislature passed a barrage of bills [in March
2018] to close the 2017-18 session.").
      6The December 2018 meeting of the Legislature was convened
upon the votes of five members of the Assembly, out of 99
members, and three members of the Senate, out of 33 members.


                                         4
                                                                             No.   2019AP559.rfd



       ¶47    The majority opinion subverts the constitutional text
in   two     ways     to     legitimize       the    December         2018     extraordinary
session.            First,       the   majority         opinion       asserts       that    the
extraordinary         session      was   really         part     of   a   regular      session
because when the Legislature first met on January 3, 2017, to
convene its regular session, it stayed in a continuous two-year
"biennial session" until January 7, 2019.7                            It is elementary to
point out that an "extraordinary," or "special," session by its
very       name,    is     the   opposite      of    a    "regular,"          or    "planned,"
session.           Although the title of Wis. Stat. § 13.02, "Regular
sessions," alone is not dispositive, it is "persuasive evidence
of a statutory interpretation."                     Mireles v. LIRC, 2000 WI 96,

¶60 n.13, 237 Wis. 2d 69, 613 N.W.2d 875.
       ¶48    Under the majority opinion's reading of Article IV,
Section      11,     the     words     "at    such       time"    and     "unless"        become
superfluous         because      the   Legislature        could       meet    at    any    time.
Yet, this court has recognized that "[t]o avoid surplusage, our
analysis must also take into account and give meaning to the
choice       of     the     word[s]"     in       the     constitutional           provision.
Appling, 358 Wis. 2d 132, ¶25.                      A continuous two-year session



       The majority opinion continuously references the term
       7

"biennial session"; however, Wisconsin has not had a biennial
legislative session for nearly 50 years.    Since 1971, the law
has mandated that the Legislature "shall meet annually."    Wis.
Stat. § 13.02.     Section 13.02(3) says that the Legislature
"shall" hold "at least one meeting in January of each year." If
there is a singular meeting coextensive with the entire biennial
session period, this phrase is meaningless.


                                              5
                                                                       No.    2019AP559.rfd



would     also   render       meaningless          several      other        laws    which
distinguish between days that the Legislature is in session and
days when it is not.8              The majority opinion fails to logically
explain    how   a   continuous         two-year      session   comports        with    the
constitutional       mandate       to    meet    at    "such    time     as     shall    be
provided by law."9
     ¶49    Second,     the    majority         opinion     further      subverts       the
constitutional       text     by    redefining        the   clause      "as     shall    be
provided by law" to include a joint resolution passed by the
Legislature.10       The majority accepts the Legislature's assertion

     8 For  example,   Wis.   Stat.  § 13.625(1m)(b)1  prohibits
lobbyists from making financial contributions to legislators
until "the legislature has concluded its final floorperiod."
Under this statutory section, no lobbyist could ever be certain
that the Legislature "has concluded its final floorperiod."
Further, Wis. Stat. § 757.13, which limits the courts'
jurisdiction over members of the Legislature while they are "in
session," would be rendered virtually meaningless if the
Legislature was in one perpetual session.    Finally, Wis. Stat.
§ 13.123, which sets forth the extent to which legislators are
entitled to a per diem allowance for food and lodging, would be
meaningless if the Legislature met perpetually.       Under the
majority's reasoning, legislators would be entitled to per diem
reimbursement every day of every year, which undermines the
entire purpose of a per diem reimbursement.
     9 Since 1848, Article IV, Section 11 has been amended twice,
but it is noteworthy that neither revision has transferred
extraordinary convening authority to the Legislature.
     10In a novel argument that the majority raises on behalf of
the Legislature, it asserts that like extraordinary sessions,
floorperiods are not mentioned in the statutory text. Majority
op., ¶22.   However, as counsel for the League properly pointed
out at oral argument, the work schedule, which governs the
regular session, references floorperiods and the legislative
journals inform us that floorperiods have long been considered
part of the regular session.        On the other hand, non-
                                                     (continued)
                                           6
                                                                              No.    2019AP559.rfd



that the work schedule set forth in JR1 allowed the Legislature
to   reserve        to itself       every      unscheduled            day   for    the possible
convening of an extraordinary session.                             I agree with the circuit
court that the Legislature's purported ability to meet any day,
even    if    it     is    not     scheduled,          is     the    antithesis      of       a   work
schedule       as    set     forth       in    Wis.          Stat.    § 13.02(3)         "by      both
definition         and     force    of    logic."             The    distinction         between     a
session       "provided       by    law"      as       set    forth    in   § 13.02       and      the
Legislature's            attempt    to     reserve           to    itself   through       a       joint
resolution         the     unlimited       power        to    schedule      an    extraordinary
session       is    made     even    clearer           by    the     existence      of    specific
statutory provisions that do explicitly set forth extraordinary

sessions.11         See, e.g., Wis. Stat. § 196.497(10)(c) ("[w]ithin
120 days after the bill is introduced the appropriate committees
in     each        house     of     the       legislature             shall       authorize         an
extraordinary session of the legislature to commence within the
120 days and to extend until the legislature passes the bill or
passes a joint resolution which disapproves of the agreement or
modification . . . ) (emphasis added); see also 1987 Wisconsin
Act 4 (temporarily creating Wis. Stat. § 13.02(3m) to authorize
an extraordinary session between the biennial session period's


prescheduled floor sessions, like the extraordinary                                        session
here, were not part of the regular session.

       The explicit reference to an extraordinary session in our
       11

statutes also shows that regular and extraordinary sessions are
treated distinctly and are different in kind. This is more than
just a dispute over taxonomy and the proper naming of sessions.


                                                   7
                                                                            No.     2019AP559.rfd



two regular annual sessions).                       Ultimately if the Legislature
wanted       to    meet      in   December         2018   in        accordance       with    the
Constitution,           it   should     have       passed       a    bill     to      authorize
extraordinary sessions, as it has done in the past.
       ¶50    In its analysis of the meaning of Article IV, Section
11, the majority opinion dismisses the importance of the intent
of the drafters.12            See majority op., ¶18.                 However, this court

"gives[s] effect to the apparent understanding of the drafters
and the people who adopted the constitutional provision under
consideration."              State    v.    Williams,       2012 WI 59,     ¶15,   341
Wis. 2d 191, 814 N.W.2d 460.                 It is undisputed that at the time
of its passage, Article IV, Section 11 was understood to place

limits on legislative power.                   In 1848, the drafters sought to
avoid a continuation of colonial-era abuses involving irregular
meetings      of       the   Legislature.           See   Robert       Luce,       Legislative
Assemblies, at 123 (1924) (describing "irregularity of sessions
[]as   a     bitter grievance          with the       colonists").             The drafters
accordingly        constrained        and    limited      the       Legislature's        power,
including where, when, and how often it could meet.                                See G. Alan
Tarr, Understanding State Constitutions, 65 Temple L. Rev, 1169,
1174 (1992) (noting that limitations on legislative power were
"designed         to    ensure    a   more     open       and       orderly       deliberative


       Although the majority opinion labels proof of the
       12

drafter's intent an unnecessary "historical review," majority
op., ¶18, it relies upon the drafter's intent in another section
of its opinion where it bolsters its argument.      See majority
op., ¶31.


                                               8
                                                                            No.    2019AP559.rfd



process . . . in           response      to    widespread      legislative           abuses").
The Constitution therefore includes specific constraints on the
Legislature         in     order    to    protect       against       "the         tyranny       of
legislation."            Views of "K"—No. 2, Madison Express (Mar. 26,

1846), reprinted in Milo M. Quaife, The Movement for Statehood
1845-1846, at 146 (State Historical Society of Wisconsin 1918).
Despite this fear of legislative abuses and the drafters' goal
to ensure transparency, the majority opinion now broadens the
Legislature's powers.
     ¶51    The      majority       dedicates      pages       of    its     opinion        to   a
discussion     of        separation      of    powers    and    "[t]he        [l]egislative
[p]ower."      See majority op., ¶¶29-41.                  It fails to account for
the fact that "[j]udicial respect for its co-equal branch, the
legislature, cannot amount to surrender of judicial power or
abdication     of        judicial     duty."        Mayo       v.     Wisconsin        Injured
Patients      and        Families    Comp.      Fund,    2018 WI 78,      ¶84,     383
Wis. 2d 1, 914 N.W.2d 678 (R.G. Bradley, J, concurring).                                As the
majority opinion correctly notes, "[t]he judiciary serves as a
check on the Legislature's actions only to the extent necessary
to   ensure     the       people's       elected    lawmakers             comply     with    our
constitution in every respect."                    Majority op., ¶41.                  That is
exactly what happened here:                   the Legislature violated the plain
constitutional text, and this court must act as a check.
     ¶52    Wisconsin         Constitution         Article          IV,     Section 8        also
cannot justify judicial non-interference here, as the majority
opinion suggests.           Article IV, Section 8 simply states:                       "[e]ach
house may determine the rules of its own proceedings."                                 Section
                                               9
                                                                       No.   2019AP559.rfd



8 should not swallow Section 11 whole, as the majority opinion
seems to suggest.            According to the Legislature, Article IV,
Section 8 gives it unlimited power to name and determine the
procedures it follows, even if it acts in violation of Article
IV, Section 11.            The majority opinion claims that this court
should    not    "'intermeddle            in      purely      internal       legislative
proceedings,'" citing to Milwaukee Journal Sentinel v. DOA, 2009
WI 79, ¶18, 319 Wis. 2d 439, 768 N.W.2d 700.                        Majority op., ¶37.
However, in Milwaukee Journal Sentinel, this court acknowledged
that while the Legislature has discretion in "choosing how to
comply with the publication requirement" in Article IV, Section
17(2),    it    may    not       "ignore       the    constitutional         publication

requirement     altogether."13             Id.,      ¶33.         Instead,   this     court
defined its role as follows:                "[w]hile we are conscious of the
substantial deference we owe to the other independent branches
of   government        in     the     exercise         of     their     constitutional
responsibilities,           we      are     also       conscious        of      our     own
responsibility        to    determine       whether         the    provisions    of    the


     13The Milwaukee Journal Sentinel court cited to La Follette
in favor of that proposition.     Milwaukee Journal Sentinel v.
DOA, 2009 WI 79, ¶18, 319 Wis. 2d 439, 768 N.W.2d 700 (citing La
Follette v. Stitt, 114 Wis. 2d 358, 364, 338 N.W.2d 684 (1983)).
In La Follette, this court held that it would not "review
legislative conduct to ensure the legislature complied with its
own procedural rules or statutes in enacting the legislation."
La Follette, 114 Wis. 2d at 364. However, the court noted that
this was because these were "purely legislative concerns" in the
"absence of constitutional directives to the contrary." Id. In
contrast, this case deals with constitutional requirements that
the Legislature turned a blind eye to in December 2018.


                                            10
                                                                No.   2019AP559.rfd



Wisconsin       Constitution      have     been    followed."         Id.         The
Legislature's ability to determine the rules of its proceedings
pursuant    to    Article   IV,    Section     8   does   not   swallow     up    the
meeting requirements of Article IV, Section 11 or allow it to
wield unbridled power.
      ¶53   The plain constitutional text of Article IV, Section
11 makes clear that with the exception of the Governor's ability
to   call   special     sessions,    the      Legislature   has   authority       to
"meet" only at "such time as shall be provided by law."                          Yet,
the majority opinion ignores this clear language and instead
concludes that a joint resolution work schedule is "law" that
allows for a continuous, perpetual legislative session and the

ability to convene at any time without notice.                        Because the
Legislature unconstitutionally met in an "extraordinary session"
in December 2018, the passage of 2017 Wisconsin Act 368, 2017
Wisconsin Act 369, and 2017 Wisconsin Act 370 is void ab initio
and the Senate's confirmation of 82 gubernatorial appointments
is invalid.
      ¶54   I respectfully dissent.            I would vacate the court of
appeals' stay and affirm the circuit court.
      ¶55   I    am   authorized    to   state     that   Justices    SHIRLEY     S.
ABRAHAMSON and ANN WALSH BRADLEY join this dissent.




                                         11
    No.   2019AP559.rfd




1